Exhibit 10.5

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of December 26, 2005 (this “Agreement”) by and between MDC
PARTNERS INC., a corporation existing under the laws of Canada (the “Company”),
and GRAHAM LAWRENCE ROSENBERG (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive are parties to an employment agreement
between the Executive and the Company dated October 1, 2002 (the “Original
Employment Agreement”), pursuant to which Executive most recently served as a
“Managing Director” of the Company;

 

WHEREAS, the parties wish to amend and restate the Original Employment Agreement
on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

1.                                      Employment

 

The Company agrees to continue to employ the Executive during the Term specified
in paragraph 2, and the Executive agrees to accept such continued employment,
upon the terms and conditions hereinafter set forth.

 

2.                                      Term

 

Subject to the provisions contained in paragraphs 6 and 7, the Executive’s
employment by the Company shall continue for a term commencing effective July 1,
2005 and expiring on the close of business on June 30, 2007 (the “Initial
Term”); provided, however, the term of the Executive’s employment by the Company
shall continue for additional one-year periods thereafter unless and until
either party shall give to the other 30 days advance written notice of
expiration of the term (a “Notice of Termination”) (the Initial Term and the
period, if any, thereafter, during which the Executive’s employment shall
continue are collectively referred to as the “Term”). Any Notice of Termination
given under this paragraph 2 shall specify the date of termination. The Company
shall have the right at any time during such 30 day notice period, to relieve
the Executive of his offices, duties and responsibilities and to place him on a
paid leave-of-absence status, provided that during such notice period the
Executive shall remain a full-time employee of the Company and shall continue to
receive his then current salary compensation, bonus and other benefits as
provided in this Agreement. The date on which the Executive ceases to be
employed by the Company, regardless of the reason therefor, is referred to in
this Agreement as the “Date of Termination.”

 

--------------------------------------------------------------------------------


 

3.                                      Duties and Responsibilities

 

(a)                                  Title. During the Term, the Executive shall
have the position of Managing Director of the Company.

 

(b)                                 Duties. The Executive shall report directly
to the Company’s President or such other person with the role and
responsibilities of such executive (the “MDC Executive”), at such times and in
such detail as the MDC Executive shall reasonably require. The Executive shall
perform such duties consistent with his position as designated in paragraph
3(a) and as may be assigned to him from time to time by the MDC Executive,
including the following:

 

(i)                                  Working with the CEO and/or MDC Executive
in determining the Company’s ongoing strategic plan;

(ii)                               Corporate development matters, including
completing M&A and divestiture initiatives for the Company and its subsidiaries,
as may be identified by the MDC Executive;

(iii)                            Operational oversight of individual business
units identified by the MDC Executive (which units may be modified from time to
time), which shall include providing partner firms with strategic, human
resource, operational and financial support; and

(iv)                           Corporate finance matters, including completing
capital raisings for the Company and its subsidiaries, as may be directed by the
MDC Executive.

 

(c)                                  Scope of Employment. The Executive’s
employment by the Company as described herein shall be full-time and exclusive,
and during the Term, the Executive agrees that he will (i) devote all of his
business time and attention, his reasonable best efforts, and all his skill and
ability to promote the interests of the Company; and (ii) carry out his duties
in a competent manner and serve the Company faithfully and diligently under the
direction of the MDC Executive. Notwithstanding the foregoing, the Executive
shall be permitted to (A) upon prior written consent of the MDC Executive, serve
on the board of directors of two companies unaffiliated with the Company;
provided that such companies are not engaged in any activity which is
competitive with the Company or its subsidiaries and affiliates (collectively,
the “MDC Group”), and (B) engage in charitable and civic activities and manage
his personal passive investments, provided that such passive investments are not
in a company which transacts business with the Company or its affiliates or
engages in business competitive with that conducted by the Company (or, if such
company does transact business with the Company, or does engage in a competitive
business, it is a publicly held corporation and the Executive’s participation is
limited to owning less than 1% of its outstanding shares), and further provided
that such activities (individually or collectively) do not materially interfere
with the performance of his duties or responsibilities under this Agreement.

 

(d)                                 Office Location. During the Term, the
Executive’s services hereunder shall be performed at the offices of the Company,
which shall be within a twenty five (25) mile radius of Toronto, Ontario,
subject to necessary travel requirements to the Company’s offices in

 

2

--------------------------------------------------------------------------------


 

New York City and other MDC Group company locations in order to carry out his
duties in connection with his position hereunder.

 

4.                                      Compensation

 

(a)                                  Base Salary. As compensation for his
services hereunder, during the Term, the Company shall pay the Executive in
accordance with its normal payroll practices, an annualized base salary of Cdn
$400,000, subject to periodic review by the Human Resources & Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) to determine appropriate increases, if any, in accordance with the
Company’s practices and policies for other senior executives (“Base Salary”).

 

(b)                                 Annual Discretionary Cash Bonus. During the
Term, in respect of all calendar years beginning January 1, 2005, the Executive
shall be eligible to receive an annual discretionary cash bonus in an amount
equal to up to 100% of the then current Base Salary, based upon criteria
determined by the MDC Executive and the Compensation Committee, which criteria
shall include the Executive’s performance, the overall financial performance of
the Company and such other factors as the MDC Executive and the Compensation
Committee shall deem reasonable and appropriate (the “Annual Discretionary Cash
Bonus”). The MDC Executive shall communicate the criteria for the Annual
Discretionary Cash Bonus to the Executive within a reasonable period of time
after such criteria have been established. The Annual Discretionary Cash Bonus
will be paid in accordance with the Company’s normal bonus payment procedures.

 

(c)                                  MDC Stock Appreciation Rights. As of the
date of this Agreement, the parties acknowledge that the Executive has been
awarded 78,333 Stock Appreciation Rights (the “Existing SARs”) pursuant to the
Company’s Stock Appreciation Rights Plan (as amended from time to time, the “SAR
Plan”) in accordance with and subject to the terms and conditions of separate
SARs agreements entered into between the Company and the Executive (the
“Existing SAR Agreements”).

 

(d)                                 MDC Stock Options. As of the date of this
Agreement, the parties acknowledge that the Executive has been granted options
to acquire up to 117,388 Class A subordinate voting shares of the Company (the
“Existing Stock Options”) pursuant to the Company’s Stock Option Plan (as
amended from time to time, the “Stock Option Plan”) (of which 30,763 of such
Stock Options have been exercised) in accordance with and subject to the terms
and conditions of separate Stock Option agreements entered into between the
Company and the Executive (the “Existing Stock Option Agreements”).

 

(e)                                  Participation in Equity Incentive Programs.
The Executive shall also be eligible to ongoing participation in all current and
future equity incentive plans of the Company, including but not limited to
potential awards of stock options, stock appreciation rights and/or awards of
restricted shares of the Company.

 

3

--------------------------------------------------------------------------------


 

5.                                      Expenses; Fringe Benefits

 

(a)                                  Expenses. The Company agrees to pay or to
reimburse the Executive for all reasonable, ordinary, necessary and documented
business or entertainment expenses incurred during the Term in the performance
of his services hereunder in accordance with the policy of the Company as from
time to time in effect. The Executive, as a condition precedent to obtaining
such payment or reimbursement, shall provide to the Company any and all
statements, bills or receipts evidencing the travel or out-of-pocket expenses
for which the Executive seeks payment or reimbursement, and any other
information or materials, as the Company may from time to time reasonably
require.

 

(b)                                 Benefit Plans. During the Term, the
Executive and, to the extent eligible, his dependents, shall be eligible to
participate in and receive all benefits under any group health plans, welfare
benefit plans and programs (including without limitation, disability, group life
(including accidental death and dismemberment) and business travel insurance
plans and programs) provided by the Company to its senior executives and,
without duplication, its employees generally, subject, however, to the generally
applicable eligibility and other provisions of the various plans and programs in
effect from time to time.

 

(c)                                  Retirement Plans. During the Term, the
Executive shall be eligible to participate in all retirement plans and programs
(including without limitation any profit sharing plan) provided by the Company
to its senior executives generally and, without duplication, its employees
generally, subject, however, to the generally applicable eligibility and other
provisions of the various plans and programs in effect from time to time. In
addition, during the Term, the Executive shall be eligible to receive fringe
benefits and perquisites in accordance with the plans, practices, programs and
policies of the Company from time to time in effect which are made available to
the senior executives of the Company generally and, without duplication, to its
employees generally.

 

(d)                                 Vacation. The Executive shall be entitled to
four weeks vacation in accordance with the Company’s policies, with no right of
carry over, to be taken at such times as shall not materially interfere with the
Executive’s fulfillment of his duties hereunder, and shall be entitled to as
many holidays, sick days and personal days as are in accordance with the
Company’s policy then in effect generally for its employees.

 

(e)                                  Car Allowance and other Perquisites. During
the Term, the Company will provide the Executive with an annual allowance in an
aggregate amount equal to Cdn $20,000 per annum (the “Perquisite Allowance”), to
cover the costs of leasing, insuring and maintaining an automobile for use in
the business of the Company, as well as other perquisites (including club dues),
to be paid in accordance with the Company’s normal payroll practices.

 

6.                                      Termination

 

(a)                                  Termination for Cause. The Company, by
direction of the Compensation Committee, the Board of Directors or the MDC
Executive, shall be entitled to terminate the

 

4

--------------------------------------------------------------------------------


 

Term and to discharge the Executive for “Cause” effective upon the giving of
written notice to the Executive. For purposes of this Agreement, the term
“Cause” shall mean:

 

(i)                                     the Executive’s failure or refusal to
materially perform his duties and responsibilities as set forth in paragraph 3
hereof (other than as a result of a Disability (as defined in paragraph
6(d) hereof), provided that the Executive or a representative on his behalf has
provided notice to the Company not more than 20 days following the onset of
Executive’s illness or physical or mental incapacity or disability) or abide by
the reasonable directives of the MDC Executive, or the failure of the Executive
to devote all of his business time and attention exclusively to the business and
affairs of the Company in accordance with the terms hereof, in each case if such
failure or refusal is not cured (if curable) within 20 days after written notice
thereof to the Executive by the Company;

 

(ii)                                  the willful and unauthorized
misappropriation of the funds or property of the Company;

 

(iii)                               the use of alcohol or illegal drugs,
interfering with the performance of the Executive’s obligations under this
Agreement, continuing after written warning;

 

(iv)                              the conviction in a court of law of, or
entering a plea of guilty or no contest to, any felony or any crime involving
moral turpitude, dishonesty or theft;

 

(v)                                 the material nonconformance with the
Company’s policies against racial or sexual discrimination or harassment, which
nonconformance is not cured (if curable) within 10 days after written notice to
the Executive by the Company;

 

(vi)                              the commission in bad faith by the Executive
of any act which materially injures or could reasonably be expected to
materially injure the reputation, business or business relationships of the
Company;

 

(vii)                           the resignation by the Executive on his own
initiative (other than pursuant to a termination by the Executive for “Good
Reason” (as defined in paragraph 6(b) hereof);

 

(viii)                        any breach (not covered by any of the clauses
(i) through (vii) above) of paragraphs 8, 9, 11 and 24, if such breach is not
cured (if curable) within 20 days after written notice thereof to the Executive
by the Company.

 

Any notice required to be given by the Company pursuant to clause (i), (v) or
(viii) above shall specify the nature of the claimed breach and the manner in
which the Company requires such breach to be cured (if curable). In the event
that the Executive is purportedly terminated for Cause and the arbitrator
appointed pursuant to paragraph 18 determines that Cause as defined herein was
not present, then such purported termination for Cause shall be deemed a
termination

 

5

--------------------------------------------------------------------------------


 

without Cause pursuant to paragraph 6(c) and the Executive’s rights and remedies
will be governed by paragraph 7(b), in full satisfaction and in lieu of any and
all other or further remedies the Executive may have under this Agreement.

 

(b)                                 Termination for Good Reason. Provided that a
Cause event has not occurred and has not been cured (if curable), the Executive
shall be entitled to terminate this Agreement and the Term hereunder for Good
Reason (as defined below) at any time during the Term by written notice to the
Company not more than 20 days after the occurrence of the event constituting
such Good Reason. For purposes of this Agreement, “Good Reason” shall be limited
to (i) a breach by the Company of a material provision of this Agreement, which
breach remains uncured (if curable) for a period of 20 days after written notice
of such breach from the Executive to the Company (such notice to specify the
nature of the claimed breach and the manner in which the Executive requires such
breach to be cured), (ii) the Company’s failure to pay any compensation or
benefits, as set forth in paragraphs 4 or 5, which action is not reversed within
10 days after written notice of the breach from the Executive to the Company,
(iii) a material diminution of the Executive’s duties and responsibilities as
set forth in paragraph 3, without his prior written consent, which breach
remains uncured (if curable) for a period of 20 days after written notice of
such breach from the Executive to the Company (such notice to specify the nature
of the claimed breach and the manner in which the Executive requires such breach
to be cured). In the event that the Executive purportedly terminates his
employment for Good Reason and the arbitrator appointed pursuant to paragraph 18
determines that Good Reason as defined herein was not present, then such
purported termination for Good Reason shall be deemed a termination for Cause
pursuant to paragraph 6(a)(vii) and the Executive’s rights and remedies will be
governed by paragraph 7(a), in full satisfaction and in lieu of any and all
other or further remedies the Executive may have under this Agreement.

 

(c)                                  Termination without Cause. The Company, by
direction of the Board or the MDC Executive, shall have the right at any time
during the Term to terminate the employment of the Executive without Cause by
giving written notice to the Executive setting forth a Date of Termination.

 

(d)                                 Termination for Death or Disability. In the
event of the Executive’s death, the Date of Termination shall be the date of the
Executive’s death. In the event the Executive shall be unable to perform his
duties hereunder by virtue of illness or physical or mental incapacity or
disability (from any cause or causes whatsoever) in substantially the manner and
to the extent required hereunder prior to the commencement of such disability
and the Executive shall fail to perform such duties for periods aggregating 120
days, whether or not continuous, in any continuous period of 360 days (such
causes being herein referred to as “Disability”), the Company shall have the
right to terminate the Executive’s employment hereunder as at the end of any
calendar month during the continuance of such Disability upon at least 30 days’
prior written notice to him.

 

7.                                      Effect of Termination of Employment.

 

(a)                                  Termination by the Company for Cause; by
the Executive without Good Reason; by Death or Disability; or pursuant to a
Notice of Termination delivered by the

 

6

--------------------------------------------------------------------------------


 

Executive pursuant to paragraph 2 above. In the event of the termination of the
employment of the Executive (1) by the Company for Cause; (2) by the Executive
without Good Reason; (3) by reason of death or Disability pursuant to paragraph
6(d); or (4) pursuant to a Notice of Termination delivered by the Executive
pursuant to paragraph 2 above, the Executive shall be entitled to the following,
subject to any appropriate offsets, as permitted by applicable law, for debts or
money due and payable by the Executive to the Company or an affiliate thereof
(collectively, “Offsets”):

 

(i)                                     unpaid Base Salary and Perquisite
Allowance through, and any unpaid reimbursable expenses outstanding as of, the
Date of Termination;

 

(ii)                                  all benefits, if any, that had accrued to
the Executive through the Date of Termination under the plans and programs
described in paragraphs 5(b) and (c) above, or any other applicable plans and
programs in which he participated as an employee of the Company, in the manner
and in accordance with the terms of such plans and programs; it being understood
that any and all rights that the Executive may have to severance payments by the
Company shall be determined and solely based on the terms and conditions of this
Agreement and not based on the Company’s severance policy then in effect, if
any; and

 

(iii)                               notwithstanding anything to the contrary in
any of the Existing SAR Agreements or Existing Stock Option Agreements, the
Executive will be entitled to exercise all Existing Stock Options and Existing
SARs which are vested as at the time of the Date of Termination under this
section 7(a) for a period ending on a date which is the earlier of: (i) three
(3) months from the Date of Termination and (ii) the expiration of such Existing
Stock Options or Existing SARs.

 

In the event of termination of the employment of Executive in the circumstances
described in this paragraph 7(a), except as expressly provided in this
paragraph, the Company shall have no further liability to the Executive or the
Executive’s heirs, beneficiaries or estate for damages, compensation, benefits,
severance or other amounts of whatever nature, directly or indirectly, arising
out of or otherwise related to this Agreement and the Executive’s employment or
cessation of employment with the Company, provided that the foregoing shall not
apply to any outstanding indemnification obligations of the Company in respect
of the Executive’s good faith actions in his capacity as a member, director or
officer thereof arising on or prior to the Date of Termination (“Outstanding
Indemnification Obligations”).

 

(b)                                 Termination by the Company without Cause; by
the Company pursuant to a Notice of Termination delivered pursuant to paragraph
2 above; or by the Executive for Good Reason. In the event of a termination
(1) by the Company without Cause; (2) by the Executive for Good Reason; or
(3) by the Company pursuant to a Notice of Termination delivered pursuant to
paragraph 2 above, the Executive shall be entitled to the following payments and
benefits, subject to any Offsets:

 

7

--------------------------------------------------------------------------------


 

(i)                                     a severance payment (the “ Severance
Amount”)  in an amount equal to the product of 1.5 multiplied by the Executive’s
“Total Remuneration”. For purposes of this Agreement, “Total Remuneration” shall
mean the sum of (1) the Executive’s current Base Salary, (2) the Executive’s
Perquisite Allowance, plus (3) the highest Annual Discretionary Cash Bonus
earned by the Executive in the three (3) years ending December 31 of the year
immediately preceding the Date of Termination (which, for the purpose of this
calculation, shall include any guaranteed and non-guaranteed bonuses and shall
exclude any LTIP payments paid to the Executive during such period pursuant to
the Original Employment Agreement). The Severance Amount described in this
Section 7(b)(i), less applicable withholding of any tax amounts,  shall be paid
by the Company to the Executive not later than 10 business days after the
applicable Date of Termination.

 

(ii)                                  his Annual Discretionary Cash Bonus with
respect to the calendar year prior to the Date of Termination, when otherwise
payable, but only to the extent not already paid;

 

(iii)                            eligibility for a pro-rata portion of his
Annual Discretionary Cash Bonus with respect to the calendar year in which the
Date of Termination occurs, when otherwise payable, (such pro-rata amount to be
equal to the product of (A) the amount of the Annual Discretionary Cash Bonus
for such calendar year, times (B) a fraction,  (x) the numerator of which shall
be the number of calendar days commencing January 1 of such year and ending on
the Date of Termination, and (y) the denominator of which shall equal 365;

 

(iv)                              unpaid Base Salary and Perquisite Allowance
through, and any unpaid reimbursable expenses outstanding as of, the Date of
Termination;

 

(v)                                 all benefits, if any, that had accrued to
the Executive through the Date of Termination under the plans and programs
described in paragraphs 5(b) and (c) above, or any other applicable benefit
plans and programs in which the Executive participated as an employee of the
Company, in the manner and in accordance with the terms of such plans and
programs; it being understood that any and all rights that the Executive
may have to severance payments by the Company shall be determined and solely
based on the terms and conditions of this Agreement (without duplication) and
not based on the Company’s severance policy then in effect, if any;

 

(vi)                              continued participation on the same basis in
the plans and programs set forth in paragraph 5(b) and to the extent permitted
under applicable law, paragraph 5(c) (such benefits collectively called the
“Continued

 

8

--------------------------------------------------------------------------------


 

Plans”) in which the Executive was participating on the Date of Termination (as
such Continued Plans are from time to time in effect at the Company) for a
period to end on the earlier of (A) the one-year anniversary of the Date of
Termination and (B) the date on which the Executive is eligible to receive
coverage and benefits under the same type of plan of a subsequent employer;
provided, however, if the Executive is precluded from continuing his
participation in any Continued Plan, then the Company will be obligated to pay
him the economic equivalent of the benefits provided under the Continued Plan in
which he is unable to participate, for the period specified above, it being
understood that the economic equivalent of a benefit foregone shall be deemed
the lowest cost in the Province of Ontario that would be incurred by the
Executive in obtaining such benefit himself on an individual basis;

 

(vii)                           notwithstanding anything to the contrary in any
of the Existing Stock Option Agreements or Existing SAR Agreements, if the
Executive is terminated pursuant to this paragraph 7(b), any and all unvested
Existing Stock Options and Existing SARS shall be deemed to have vested
immediately prior to the Date of Termination; and

 

(viii)                        notwithstanding anything to the contrary in any of
the Existing Stock Option Agreements or Existing SAR Agreements, the Executive
will be entitled to exercise all Existing Stock Options and Existing SARs which
are vested (or deemed to be vested pursuant to paragraph 7(b)(vii)) as at the
time of the Date of Termination under this section 7(b) for a period ending on a
date which is the earlier of: (i) three (3) months from the Date of Termination
and (ii) the expiration of such Existing Stock Options and Existing SARs.

 

In the event of termination of this Agreement in the circumstances described in
this paragraph 7(b), except as expressly provided in this paragraph, the Company
shall have no further liability to the Executive or the Executive’s heirs,
beneficiaries or estate for damages, compensation, benefits, severance or other
amounts of whatever nature, directly or indirectly, arising out of or otherwise
related to this Agreement and the Executive’s employment or cessation of
employment with the Company, provided that the foregoing shall not apply to any
Outstanding Indemnification Obligations.

 

The Executive shall be under no duty to mitigate damages hereunder. The making
of any severance payments and providing the other benefits as provided in this
paragraph 7(b) is conditioned upon the Executive signing and not revoking a
separation agreement in the form attached hereto as Exhibit A (the “Separation
Agreement”). In the event the Executive breaches any provisions of the
Separation Agreement or the provisions of paragraph 8 of this Agreement, in
addition to any other remedies at law or in equity available to it, the Company
may cease making any further payments and providing the other benefits provided
for in this paragraph 7(b), without affecting its rights under this Agreement or
the Separation Agreement.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Termination by the Company without Cause;
by the Executive for Good Reason; or by the Company pursuant to a Notice of
Termination delivered pursuant to paragraph 2 above, following a Change of
Control. If within one (1) year after the closing date of any Change of Control
transaction, the Executive’s employment is terminated: (1) by the Company
without Cause; (2) by the Executive for Good Reason; or (3) by the Company
pursuant to a Notice of Termination delivered pursuant to paragraph 2 above, the
Executive shall be entitled to the following payments and benefits, subject to
any Offsets:

 

(i)                                    a severance payment (the “Change in
Control Severance Amount”)  in an amount equal to the product of two
(2) multiplied by the Executive’s Total Remuneration. The Change in Control
Severance Amount described in this Section 7(c)(i), less applicable withholding
of any tax amounts,  shall be paid by the Company to the Executive not later
than 10 business days after the applicable Date of Termination.

 

(ii)                                  his Annual Discretionary Cash Bonus with
respect to the calendar year prior to the Date of Termination, when otherwise
payable, but only to the extent not already paid;

 

(iii)                            eligibility for a pro-rata portion of his
Annual Discretionary Cash Bonus with respect to the calendar year in which the
Date of Termination occurs, when otherwise payable, (such pro-rata amount to be
equal to the product of (A) the amount of the Annual Discretionary Cash Bonus
for such calendar year, times (B) a fraction,  (x) the numerator of which shall
be the number of calendar days commencing January 1 of such year and ending on
the Date of Termination, and (y) the denominator of which shall equal 365;

 

(iv)                              unpaid Base Salary and Perquisite Allowance
through, and any unpaid reimbursable expenses outstanding as of, the Date of
Termination;

 

(v)                                 all benefits, if any, that had accrued to
the Executive through the Date of Termination under the plans and programs
described in paragraphs 5(b) and (c) above, or any other applicable benefit
plans and programs in which the Executive participated as an employee of the
Company, in the manner and in accordance with the terms of such plans and
programs; it being understood that any and all rights that the Executive
may have to severance payments by the Company shall be determined and solely
based on the terms and conditions of this Agreement (without duplication) and
not based on the Company’s severance policy then in effect, if any;

 

(vi)                              continued participation on the same basis in
the Continued Plans in which the Executive was participating on the Date of
Termination (as

 

10

--------------------------------------------------------------------------------


 

such Continued Plans are from time to time in effect at the Company) for a
period to end on the earlier of (A) the one-year anniversary of the Date of
Termination and (B) the date on which the Executive is eligible to receive
coverage and benefits under the same type of plan of a subsequent employer;
provided, however, if the Executive is precluded from continuing his
participation in any Continued Plan, then the Company will be obligated to pay
him the economic equivalent of the benefits provided under the Continued Plan in
which he is unable to participate, for the period specified above, it being
understood that the economic equivalent of a benefit foregone shall be deemed
the lowest cost in the Province of Ontario that would be incurred by the
Executive in obtaining such benefit himself on an individual basis;

 

(vii)                          notwithstanding anything to the contrary in any
of the Existing Stock Option Agreements or Existing SAR Agreements, if the
Executive is terminated pursuant to this paragraph 7(c), any and all unvested
Existing Stock Options and Existing SARS shall be deemed to have vested
immediately prior to the Date of Termination; and

 

(viii)                       notwithstanding anything to the contrary in any of
the Existing Stock Option Agreements or Existing SAR Agreements, the Executive
will be entitled to exercise all Existing Stock Options and Existing SARs which
are vested (or deemed to be vested pursuant to paragraph 7(c)(vii)) as at the
time of the Date of Termination under this section 7(c) for a period ending on a
date which is the earlier of: (i) three (3) months from the Date of Termination
and (ii) the expiration of such Existing Stock Options and Existing SARs.

 

For the purposes of this Agreement, a “Change of Control” shall be limited to
the closing of a transaction which results in (i) any person(s) or company(ies)
acting jointly or in concert owning, directly or indirectly, equity of the
Company representing greater than 50% of the voting power of the Company’s
outstanding securities, or (ii) the Company selling all or substantially all of
its assets (in each instance other than any transfer by the Company or any of
its affiliates of their respective interest in the Company to another
wholly-owned subsidiary of another MDC Group company).

 

In the event of termination of this Agreement in the circumstances described in
this paragraph 7(c), except as expressly provided in this paragraph, the Company
shall have no further liability to the Executive or the Executive’s heirs,
beneficiaries or estate for damages, compensation, benefits, severance or other
amounts of whatever nature, directly or indirectly, arising out of or otherwise
related to this Agreement and the Executive’s employment or cessation of
employment with the Company, provided that the foregoing shall not apply to any
Outstanding Indemnification Obligations.

 

11

--------------------------------------------------------------------------------


 

The Executive shall be under no duty to mitigate damages hereunder. The making
of any severance payments and providing the other benefits as provided in this
paragraph 7(c) is conditioned upon the Executive signing and not revoking a
Separation Agreement. In the event the Executive breaches any provisions of the
Separation Agreement or the provisions of paragraph 8 of this Agreement, in
addition to any other remedies at law or in equity available to it, the Company
may cease making any further payments and providing the other benefits provided
for in this paragraph 7(c), without affecting its rights under this Agreement or
the Separation Agreement.

 

The Company represents and warrants to the Executive that the provisions set
forth in Sections 7(a)(iii), 7(b)(vii), 7(b)(viii), 7(c)(vii) and 7(c)(viii) of
this Agreement, have been approved by the Company’s Compensation Committee.

 

8.                                      Non-Solicitation/Non-Servicing Agreement
and Protection of Confidential Information

 

(a)                                  Non-Solicitation/Non-Servicing. The parties
hereto agree that the covenants given in this paragraph 8 are being given
incident to the agreements and transactions described herein, and that such
covenants are being given for the benefit of the Company. Accordingly, the
Executive acknowledges (i) that the business and the industry in which the
Company competes is highly competitive; (ii) that as a key executive of the
Company he has participated in and will continue to participate in the servicing
of current clients and/or the solicitation of prospective clients, through
which, among other things, the Executive has obtained and will continue to
obtain knowledge of the “know-how” and business practices of the Company, in
which matters the Company has a substantial proprietary interest; (iii) that his
employment hereunder requires the performance of services which are special,
unique, extraordinary and intellectual in character, and his position with the
Company places and placed him in a position of confidence and trust with the
clients and employees of the Company; and (iv) that his rendering of services to
the clients of the Company necessarily required and will continue to require the
disclosure to the Executive of confidential information (as defined in paragraph
8(b) hereof) of the Company. In the course of the Executive’s employment with
the Company, the Executive has and will continue to develop a personal
relationship with the clients of the Company and a knowledge of those clients’
affairs and requirements, and the relationship of the Company with its
established clientele will therefore be placed in the Executive’s hands in
confidence and trust. The Executive consequently agrees that it is a legitimate
interest of the Company, and reasonable and necessary for the protection of the
confidential information, goodwill and business of the Company, which is
valuable to the Company, that the Executive make the covenants contained herein
and that the Company would not have entered into this Agreement unless the
covenants set forth in this paragraph 8 were contained in this Agreement.
Accordingly, the Executive agrees that during the period that he is employed by
the Company and for a period of eighteen (18) months thereafter (such period
being referred to as the “Restricted Period”), he shall not, as an individual,
employee, consultant, independent contractor, partner, shareholder, or in
association with any other person, business or enterprise, except on behalf of
the Company, directly or indirectly, and regardless of the reason for his
ceasing to be employed by the Company:

 

12

--------------------------------------------------------------------------------


 

(i)                                     attempt in any manner to solicit or
accept from any client business of the type performed by the Company or to
persuade any client to cease to do business or to reduce the amount of business
which any such client has customarily done or is reasonably expected to do with
the Company, whether or not the relationship between the Company and such client
was originally established in whole or in part through the Executive’s efforts;
or

 

(ii)                                  employ as an employee or retain as a
consultant any person, firm or entity who is then or at any time during the
preceding twelve months was an employee of or exclusive consultant to the
Company, or persuade or attempt to persuade any employee of or exclusive
consultant to the Company to leave the employ of the Company or to become
employed as an employee or retained as a consultant by any person, firm or
entity other than the Company; or

 

(iii)                               render to or for any client any services of
the type which are rendered by the Company.

 

As used in this paragraph 8, the term “Company” shall include any subsidiaries
of the Company and the term “client” shall mean (1) anyone who is a client of
the Company on the Date of Termination, or if the Executive’s employment shall
not have terminated, at the time of the alleged prohibited conduct (any such
applicable date being called the “Determination Date”); (2) anyone who was a
client of the Company at any time during the one year period immediately
preceding the Determination Date; (3) any prospective client to whom the Company
had made a new business presentation (or similar offering of services) at any
time during the one year period immediately preceding the Date of Termination;
and (4) any prospective client to whom the Company made a new business
presentation (or similar offering of services) at any time within six months
after the Date of Termination (but only if initial discussions between the
Company and such prospective client relating to the rendering of services
occurred prior to the Date of Termination, and only if the Executive
participated in or supervised such discussions). For purposes of this clause, it
is agreed that a general mailing or an incidental contact shall not be deemed a
“new business presentation or similar offering of services” or a “discussion”.
In addition, “client” shall also include any clients of other companies
operating within the MDC group of companies to whom the Executive rendered
services (including supervisory services) at any time during the six-month
period prior to the Determination Date. In addition, if the client is part of a
group of companies which conducts business through more than one entity,
division or operating unit, whether or not separately incorporated (a “Client
Group”), the term “client” as used herein shall also include each entity,
division and operating unit of the Client Group where the same management group
of the Client Group has the decision making authority or significant influence
with respect to contracting for services of the type rendered by the Company.

 

(b)                                 Confidential Information. In the course of
the Executive’s employment with the Company (and its predecessor), he has
acquired and will continue to acquire and have access to confidential or
proprietary information about the Company and/or its clients, including but not
limited to, trade secrets, methods, models, passwords, access to computer files,
financial information and records, computer software programs, agreements and/or
contracts between the Company and its clients, client contacts, client
preferences, creative policies and ideas,

 

13

--------------------------------------------------------------------------------


 

advertising campaigns, creative and media materials, graphic design materials,
sales promotions and campaigns, sales presentation materials, budgets,
practices, concepts, strategies, methods of operation, financial or business
projections of the Company and information about or received from clients and
other companies with which the Company does business. The foregoing shall be
collectively referred to as “confidential information”. The Executive is aware
that the confidential information is not readily available to the public and
accordingly, the Executive also agrees that he will not at any time (whether
during the Term or after termination of this Agreement), disclose to anyone
(other than his counsel in the course of a dispute arising from the alleged
disclosure of confidential information or as required by law) any confidential
information, or utilize such confidential information for his own benefit, or
for the benefit of third parties. The Executive agrees that the foregoing
restrictions shall apply whether or not any such information is marked
“confidential” and regardless of the form of the information. The term
“confidential information” does not include information which (i) is or becomes
generally available to the public other than by breach of this provision or
(ii) the Executive learns from a third party who is not under an obligation of
confidence to the Company or a client of the Company. In the event that the
Executive becomes legally required to disclose any confidential information, he
will provide the Company with prompt notice thereof so that the Company may seek
a protective order or other appropriate remedy and/or waive compliance with the
provisions of this paragraph 8(b) to permit a particular disclosure. In the
event that such protective order or other remedy is not obtained, or that the
Company waives compliance with the provisions of this paragraph 8(b) to permit a
particular disclosure, the Executive will furnish only that portion of the
confidential information which he is legally required to disclose and, at the
Company’s expense, will cooperate with the efforts of the Company to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded the confidential information. The Executive further agrees that all
memoranda, disks, files, notes, records or other documents, whether in
electronic form or hard copy (collectively, the “material”) compiled by him or
made available to him during his employment with the Company (whether or not the
material constitutes or contains confidential information), and in connection
with the performance of his duties hereunder, shall be the property of the
Company and shall be delivered to the Company on the termination of the
Executive’s employment with the Company or at any other time upon request.
Except in connection with the Executive’s employment with the Company, the
Executive agrees that he will not make or retain copies or excerpts of the
material; provided that the Executive shall be entitled to retain his personal
files.

 

(c)                                  Remedies. If the Executive commits or
threatens to commit a breach of any of the provisions of paragraphs 8(a) or (b),
the Company shall have the right to have the provisions of this Agreement
specifically enforced by the arbitrator appointed under paragraph 18 or by any
court having jurisdiction without being required to post bond or other security
and without having to prove the inadequacy of the available remedies at law, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company. In addition, the Company may take all such
other actions and remedies available to it under law or in equity and shall be
entitled to such damages as it can show it has sustained by reason of such
breach.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Acknowledgements. The parties acknowledge
that (i) the type and periods of restriction imposed in the provisions of
paragraphs 8(a) and (b) are fair and reasonable and are reasonably required in
order to protect and maintain the proprietary interests of the Company described
above, other legitimate business interests and the goodwill associated with the
business of the Company; (ii) the time, scope and other provisions of this
paragraph 8 have been specifically negotiated by sophisticated commercial
parties, represented by legal counsel, and are given as an integral part of the
transactions contemplated by this Agreement; and (iii) because of the nature of
the business engaged in by the Company and the fact that clients can be and are
serviced by the Company wherever they are located, it is impractical and
unreasonable to place a geographic limitation on the agreements made by the
Executive herein. The Executive specifically acknowledges that his being
restricted from soliciting and servicing clients and prospective clients as
contemplated by this Agreement will not prevent him from being employed or
earning a livelihood in the type of business conducted by the Company. If any of
the covenants contained in paragraphs 8(a) or (b), or any part thereof, is held
to be unenforceable by reason of it extending for too great a period of time or
over too great a geographic area or by reason of it being too extensive in any
other respect, the parties agree (x) such covenant shall be interpreted to
extend only over the maximum period of time for which it may be enforceable
and/or over the maximum geographic areas as to which it may be enforceable
and/or over the maximum extent in all other respects as to which it may be
enforceable, all as determined by the court or arbitration panel making such
determination and (y) in its reduced form, such covenant shall then be
enforceable, but such reduced form of covenant shall only apply with respect to
the operation of such covenant in the particular jurisdiction in or for which
such adjudication is made. Each of the covenants and agreements contained in
this paragraph 8 (collectively, the “Protective Covenants”) is separate,
distinct and severable. All rights, remedies and benefits expressly provided for
in this Agreement are cumulative and are not exclusive of any rights, remedies
or benefits provided for by law or in this Agreement, and the exercise of any
remedy by a party hereto shall not be deemed an election to the exclusion of any
other remedy (any such claim by the other party being hereby waived). The
existence of any claim, demand, action or cause of action of the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of each Protective
Covenant. The unenforceability of any Protective Covenant shall not affect the
validity or enforceability of any other Protective Covenant or any other
provision or provisions of this Agreement.

 

(e)                                  Notification of Restrictive Covenants.
Prior to accepting employment with any person, firm or entity during the
Restricted Period, the Executive shall notify the prospective employer in
writing of his obligations pursuant to this paragraph 8 and shall simultaneously
provide a copy of such notice to the Company (it being agreed by the Company
that such notification required under this paragraph 8(e) shall not be deemed a
breach of the confidentiality provisions of this Agreement).

 

(f)                                    Tolling. The temporal duration of the
non-solicitation/non-servicing covenants set forth in this Agreement shall not
expire, and shall be tolled, during any period in which the Executive is in
violation of any of the non-solicitation/non-servicing covenants set forth
herein, and all restrictions shall automatically be extended by the period of
the Executive’s violation of any such restrictions.

 

15

--------------------------------------------------------------------------------


 

9.                                      Intellectual Property

 

During the Term, the Executive will disclose to the Company all ideas,
inventions and business plans developed by him during such period which relate
directly or indirectly to the business of the Company, including without
limitation, any design, logo, slogan, advertising campaign or any process,
operation, product or improvement which may be patentable or copyrightable. The
Executive agrees that all patents, licenses, copyrights, tradenames, trademarks,
service marks, planning, marketing and/or creative policies and ideas,
advertising campaigns, promotional campaigns, media campaigns, budgets,
practices, concepts, strategies, methods of operation, financial or business
projections, designs, logos, slogans and business plans developed or created by
the Executive in the course of his employment hereunder, either individually or
in collaboration with others, will be deemed works for hire and the sole and
absolute property of the Company. The Executive agrees, that at the Company’s
request and expense, he will take all steps necessary to secure the rights
thereto to the Company by patent, copyright or otherwise.

 

10.                               Enforceability

 

The failure of any party at any time to require performance by another party of
any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, nor shall it affect any other party’s right to
enforce the same, or to enforce any of the other provisions in this Agreement;
nor shall the waiver by any party of the breach of any provision hereof be taken
or held to be a waiver of any subsequent breach of such provision or as a waiver
of the provision itself.

 

11.                               Assignment

 

The Company and the Executive agree that the Company shall have the right to
assign this Agreement in connection with any asset assignment of all or
substantially all of the Company’s assets, stock sale, merger, consolidation or
other corporate reorganization involving the Company and, accordingly, this
Agreement shall inure to the benefit of, be binding upon and may be enforced by,
any and all successors and such assigns of the Company. The Company and
Executive agree that Executive’s rights and obligations under this Agreement are
personal to the Executive, and the Executive shall not have the right to assign
or otherwise transfer his rights or obligations under this Agreement, and any
purported assignment or transfer shall be void and ineffective, provided that
the rights of the Executive to receive certain benefits upon death as expressly
set forth under paragraph 7(a) of this Agreement shall inure to the Executive’s
estate and heirs. The rights and obligations of the Company hereunder shall be
binding upon and run in favor of the successors and assigns of the Company.

 

12.                               Modification

 

This Agreement may not be orally canceled, changed, modified or amended, and

 

16

--------------------------------------------------------------------------------


 

no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by the parties to this Agreement, and
approved in writing by the MDC Executive.

 

13.                               Severability; Survival

 

In the event any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the invalid or unenforceable part had been severed and
deleted or reformed to be enforceable. The respective rights and obligations of
the parties hereunder shall survive the termination of the Executive’s
employment to the extent necessary to the intended preservation of such rights
and obligations, specifically paragraphs 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 23
and 24.

 

14.                               Notice

 

Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand, or (b) three days after the
date of deposit in the mails, postage prepaid if mailed by certified or
registered mail, or (c) on the next business day, if sent by prepaid overnight
courier service or facsimile transmission (if electronically confirmed), and in
each case, addressed as follows:

 

If to the Executive:

 

Mr. Graham L. Rosenberg

c/o Goodmans LLP

250 Yonge Street

Suite 2400

Toronto, ON

M5B 2M6

 

Attention:  Avi Greenspoon

Fax: (416) 979-1234

 

If to the Company:

 

c/o MDC Partners Inc.

950 Third Avenue

New York, NY  10022

Attention:  General Counsel

Fax:  (212) 937-4365

 

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.

 

17

--------------------------------------------------------------------------------


 

15.                               Applicable Law

 

This Agreement shall be governed by, enforced under, and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

 

16.                               No Conflict

 

The Executive represents and warrants that he is not subject to any agreement,
instrument, order, judgment or decree of any kind, or any other restrictive
agreement of any character, which would prevent him from entering into this
Agreement or which would be breached by the Executive upon his performance of
his duties pursuant to this Agreement.

 

17.                               Entire Agreement

 

This Agreement and the documents referenced herein represent the entire
agreement between the Company and the Executive with respect to the employment
of the Executive by the Company, and all prior agreements (including, without
limitation, the Original Employment Agreement), plans and arrangements relating
to the employment of the Executive by the Company are nullified and superseded
hereby.

 

18.                               Arbitration

 

(a)                                  The parties hereto agree that any dispute,
controversy or claim arising out of, relating to, or in connection with this
Agreement (including, without limitation, any claim regarding or related to the
interpretation, scope, effect, enforcement, termination, extension, breach,
legality, remedies and other aspects of this Agreement or the conduct and
communications of the parties regarding this Agreement and the subject matter of
this Agreement) shall be settled in private by arbitration pursuant to the
Arbitrations Act (Ontario) in Toronto, Ontario by a single arbitrator selected
by the parties or, if the parties cannot agree, by a single arbitrator appointed
by the Ontario Superior Court of Justice. The arbitrator may grant injunctions
or other relief in such dispute or controversy. All awards of the arbitrator
shall be binding and non-appealable. Judgment upon the award of the arbitrator
may be entered in any court having jurisdiction. The arbitrator shall apply
Ontario law to the merits of any dispute or claims, without reference to the
rules of conflicts of law applicable therein. Suits to compel or enjoin
arbitration or to determine the applicability or legality of arbitration shall
be brought in the Ontario Superior Court of Justice in the City of Toronto.
Notwithstanding the foregoing, no party to this Agreement shall be precluded
from applying to a proper court for injunctive relief by reason of the prior or
subsequent commencement of an arbitration proceeding as herein provided. No
party or arbitrator shall disclose in whole or in part to any other person, firm
or entity any confidential information submitted in connection with the
arbitration proceedings, except to the extent reasonably necessary to assist
counsel in the arbitration or preparation for arbitration of the dispute.
Confidential Information may be disclosed to (i) attorneys, (ii) parties, and
(iii) outside experts requested by either party’s counsel to furnish technical
or expert services or to give testimony at the arbitration proceedings, subject,
in the case of such experts, to execution of a legally binding written statement
that such expert is fully familiar with the terms

 

18

--------------------------------------------------------------------------------


 

of this provision, agree to comply with the confidentiality terms of this
provision, and will not use any confidential information disclosed to such
expert for personal or business advantage.

 

(b)                                 The Executive has read and understands this
paragraph 18. The Executive understands that by signing this Agreement, the
Executive agrees to submit any claims arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach or termination thereof, or his employment or the termination
thereof, to binding arbitration, and that this arbitration provision constitutes
a waiver of the Executive’s right to a jury trial and relates to the resolution
of all disputes relating to all aspects of the employer/employee relationship.

 

(c)                                  To the extent that any part of this
paragraph 18 is found to be legally unenforceable for any reason, that
part shall be modified or deleted in such a manner as to render this paragraph
18 (or the remainder of this paragraph 18) legally enforceable and as to ensure
that except as otherwise provided in clause (a) of this paragraph 18, all
conflicts between the Company and the Executive shall be resolved by neutral,
binding arbitration. The remainder of this paragraph 18 shall not be affected by
any such modification or deletion but shall be construed as severable and
independent. If a court finds that the arbitration procedures of this paragraph
18 are not absolutely binding, then the parties hereto intend any arbitration
decision to be fully admissible in evidence, given great weight by any finder of
fact, and treated as determinative to the maximum extent permitted by law.

 

19.                               Headings

 

The headings contained in this Agreement are for reference purposes only, and
shall not affect the meaning or interpretation of this Agreement.

 

20.                               Withholdings

 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

21.                               Counterparts

 

This Agreement may be executed in two counterparts or by facsimile transmission,
both of which taken together shall constitute one instrument.

 

22.                               No Strict Construction

 

The language used in this Agreement will be deemed to be the language chosen by
the Company and the Executive to express their mutual intent, and no rule of law
or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsman will be
applied against any party hereto.

 

19

--------------------------------------------------------------------------------


 

23.                               Publicity

 

Subject to the provisions of the next sentence, no party to this Agreement shall
issue any press release or other public document or make any public statement
relating to this Agreement or the matters contained herein without obtaining the
prior approval of the Company and the Executive. Notwithstanding the foregoing,
the foregoing provision shall not apply to the extent that the Company is
required to make any announcement relating to or arising out of this Agreement
by virtue of applicable securities laws or other stock exchange rules, or any
announcement by any party pursuant to applicable law or regulations.

 

24.                               Non- Disparagement

 

Following the date hereof, the Executive and the Company shall each use their
reasonable best efforts not to disparage, criticize or make statements to the
detriment of the other.

 

*                                                                                        
*                                                                                        
*                                                                                        
*                                                                                        
*

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

 

 

MDC PARTNERS INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Graham L. Rosenberg

 

21

--------------------------------------------------------------------------------


 

Exhibit A to Employment Agreement

 

 

                  [Insert Date]

 

Graham Rosenberg

 

Re:                             Separation Agreement and General Release

 

Dear                         :

 

1.                                      Your employment with MDC Partners Inc.
(the “Company”) pursuant to the Employment Agreement between the Company and you
dated December 26 , 2005 (the “Employment Agreement”), or otherwise, shall
terminate effective on  the close of business on (the “Termination Date”). You
hereby confirm your removal as of the Termination Date from any position you
held as an employee, officer, Director or Manager of the Company or any Company
operating within the MDC Group of companies (the “Group”).

 

2.                                      The Company agrees to pay you severance
compensation and benefits in accordance with the applicable clause of paragraph
7 of the Employment Agreement.

 

3.                                      You shall submit to the Company your
reimbursement request in accordance with Company policy for any unpaid business
or entertainment expenses incurred by you through the Termination Date in
respect of which you are entitled to be reimbursed under Company policy.

 

4.                                      From and after the Termination Date,
except for such rights under this Agreement or the Employment Agreement, you
shall no longer be entitled to receive any further payments, compensation or
other monies (including severance compensation) from the Company or any of its
affiliates or to receive any of the benefits or participate in any benefit plan
or program of the Company or any of its affiliates, including without
limitation, any salary payment, bonus payment, severance payment, salary
continuation payment, accrued vacation or unused personal days and expense
reimbursements or other benefits referred to in the Employment Agreement.

 

5.                                      You hereby acknowledge and affirm your
obligations under the provisions of paragraph 8 of the Employment Agreement.

 

6.                                      Notwithstanding your termination of
employment as provided in this Agreement, the parties hereto agree that the
provisions of paragraphs 8 through 24 of the Employment Agreement shall survive
such termination to the extent necessary to the intended preservation of the
rights and obligations set forth in such paragraphs.

 

22

--------------------------------------------------------------------------------


 

7.                                      (a)                                 
You, for yourself, your heirs, executors, administrators, agents,
representatives, successors and assigns, hereby irrevocably and unconditionally
release the Company and its affiliates, and each of their respective employees,
shareholders, agents, officers, directors, attorneys, representatives,
successors and assigns of the Company and its affiliates (collectively, the
“Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, causes of action, rights, costs, losses,
debts and expenses of any nature whatsoever, known or unknown, (collectively,
the “Claims”), which you, your heirs, executors, administrators,
representatives, successors and assigns ever had, now have or hereafter may have
(either directly or indirectly, derivatively or in any other representative
capacity) by reason of any matter, fact or cause whatsoever from the beginning
of time to the date of this Agreement, including without limitation, any and all
claims based upon or arising out of your Employment Agreement, your employment
with the Company or your termination of employment with the Company; provided,
however, the foregoing shall not apply to or release any of your rights under
the terms of this agreement, or any existing rights which by their express terms
survive the termination of the Employment Agreement (collectively, the
“Outstanding Rights”).

 

(b)                                 You represent that you have not filed or
permitted to be filed against the Company (or the other Releasees), individually
or collectively, any lawsuits and you covenant and agree that you will not do so
at any time hereafter with respect to the subject matter of this Agreement and
claims released pursuant to this Agreement (including, without limitation, any
claims relating to the termination of your employment), except as may be
necessary to enforce this Agreement or any of the Outstanding Rights, to obtain
benefits described in or granted under this Agreement or any of the Outstanding
Rights, or to seek a determination of the validity of the waiver of your rights
under applicable law.

 

(c)                                  You agree to cooperate on a reasonable
basis with the Company and its counsel in connection with any investigations,
administrative proceedings or litigation relating to any matter in which you
were involved or of which you had knowledge as a result of your employment with
the Company.

 

(d)                                 You agree that you will not encourage or
voluntarily cooperate with any other current or former employee of the Company
(or their affiliates) or any other potential plaintiff, to commence any legal
action or make any claim against the Company (or any affiliate) in respect of
such person’s employment or termination of employment with or by the Company (or
any affiliate thereof) or otherwise.

 

(e)                                  You agree that on and after the Termination
Date you will not apply or seek employment with the Company or any of its
affiliates at any location or facility, and you hereby waive and release any
right to be considered for such employment.

 

(f)                                    This Agreement does not constitute an
admission by the Company of any violation of any federal, state, or local law or
any contractual or other obligations, or of any wrongdoing whatsoever.

 

8.                                      For good and valuable consideration, the
Company, on its behalf and on behalf of each of its affiliates and their
respective successors and assigns, hereby irrevocably and

 

23

--------------------------------------------------------------------------------


 

unconditionally release you from any and all Claims which any of them ever had,
now have or hereafter may have (either directly or indirectly, derivatively or
in any other representative capacity) by reason of any matter, fact or cause
from the beginning of time to the date of this Agreement arising out of your
performance of duties as an employee or officer of the Company or another member
of the Group or your termination of employment with the Company, except if a
Claim arises out of your fraudulent conduct, your misappropriation or
embezzlement of funds, or any other unlawful conduct; provided, however, the
foregoing release shall not apply to or release any rights of the Company under
the terms of this Agreement.

 

9.                                      You agree to keep secret and strictly
confidential the existence of this Agreement and further agree not to disclose,
make known, discuss or relay any information concerning this Agreement, or any
of the discussions regarding the terms of this Agreement, leading up to the
execution of it, to anyone other than your tax advisor, accountant, attorney,
spouse or members of your immediate family, provided that any such party to whom
you make such disclosure agrees to keep such information confidential and not
disclose it to others. The foregoing shall also not prohibit disclosure (i) as
may be ordered by any regulatory agency or court or as required by other lawful
process, or (ii) as may be necessary for the prosecution of claims relating to
the performance or enforcement of this Agreement or (iii) as may become
generally available to the public other than by breach of this provision or
(iv) you learn from a third party who is not under an obligation of confidence
to the Company.

 

10.                               In the event of a breach of the terms of this
Agreement by any party, the non-breaching party shall be entitled to all damages
allowed under applicable law.

 

11.                               (a)                                  As used
in this Agreement (i) “affiliate” of any Person (as defined below) shall mean
any Person that directly, or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with such Person, and
(ii) a “Person” shall mean or include an individual, a company, a limited
liability company, a corporation or any other form of business entity.

 

(b)                                 All prior negotiations and discussions
between the parties with respect to the subject matter hereof are merged into
this Agreement. No representations by or on behalf of any party were made or
relied upon except as set forth herein. This Agreement may not be changed,
amended or modified, except by a writing signed by the party affected by such
change, amendment or modification.

 

(c)                                  In the event any provision of this
Agreement is found to be void and unenforceable by a court or other tribunal of
competent jurisdiction, the remaining provisions of this Agreement shall
nevertheless be binding upon the parties hereto with the same effect as though
the void or unenforceable part had been severed and deleted or reformed to be
enforceable.

 

(d)                                 The failure of any party at any time to
require performance by another party of any provision hereunder shall in no way
affect the right of that party thereafter to enforce the same, nor shall it
affect any other party’s right to enforce the same, or to enforce any of the
other provisions in this Agreement; nor shall the waiver by any party of the
breach of any provision hereof be taken or held to be a waiver of any subsequent
breach of such provision or as a waiver of the provision itself. This Agreement
shall be binding upon, and inure to the

 

24

--------------------------------------------------------------------------------


 

benefit of, you and your heirs, executors, administrators, successors and
assignors, and MDC Partners, the Company and their respective successors and
assignors.

 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
above set forth.

 

 

 

MDC Partners Inc.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

Graham L. Rosenberg

 

 

 

 

 

 

Dated:

 

 

 

 

 

25

--------------------------------------------------------------------------------

 